

Exhibit 10.7


AMENDMENT AGREEMENT
DATED AS OF OCTOBER 27, 2008
TO THE ADMINISTRATIVE AGENCY AGREEMENT
DATED AS OF FEBRUARY 7, 2008


AMENDMENT AGREEMENT (the “Amendment”) dated as of October 27, 2008 among BROWN
BROTHERS HARRIMAN & CO.  (“BBH”), UNITED STATES COMMODITY FUNDS LLC (“USCF”),
formerly known as Victoria Bay Asset Management, LLC, and UNITED STATES GASOLINE
FUND, LP (“USG”).


WITNESSETH
 
The parties have previously entered into that certain Administrative Agency
Agreement dated as of February 7, 2008 (the “Agreement”).  The parties have
agreed to amend the Agreement in accordance with the terms of this Amendment.
 
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, BBH,
USCF and USG hereby acknowledge and agree as follows:
 


1.           Amendment of the Agreement.  Upon execution of this Amendment by
BBH, USCF and USG, the Agreement shall be hereby amended as follows:


Section 12.1 of the Agreement shall be deleted in its entirety and replaced with
the following:


12.1           This Agreement shall have an initial term of two (2) years from
the date hereof. Thereafter, this Agreement shall automatically renew for
successive one (1) year periods unless any party terminates this Agreement by
providing written notice no later than seventy-five (75) days prior to the
expiration of the applicable term to the other parties at their address set
forth herein.  Upon the completion of the initial term, either the
Administrator, on the one hand, or the General Partner, on the other hand, may
elect to terminate this Agreement at any time by delivering ninety (90) days
notice thereof to the other party.  Notwithstanding the foregoing provisions,
any party may terminate this Agreement at any time (a) for cause, which is a
material breach of the Agreement not cured within sixty (60) days of written
notice of such breach, in which case termination shall be effective upon receipt
of written notice by the non-terminating parties, or (b) upon thirty (30) days’
written notice to the other parties in the event that a party is adjudged
bankrupt or insolvent, or there shall be commenced against such party a case
under any applicable bankruptcy, insolvency, or other similar law now or
hereafter in effect. In the event a termination notice is given by a party
hereto, all expenses associated with the movement of records and materials and
the conversion thereof shall be paid by the Fund for which services shall cease
to be performed hereunder.  The Administrator shall be responsible for
completing all actions in progress when such termination notice is given unless
otherwise agreed.


2.           Representations.  Each party represents to the other party that:


(a)           Status.  It is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;


(b)           Powers. It has the power to execute and deliver this Amendment and
has taken all necessary action to authorize such execution, delivery and
performance;


(c)           No Violation or Conflict. Such execution, delivery and performance
do not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;


(d)           Consents.  All governmental and other consents that are required
to have been obtained by it with respect to this Amendment have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with; and

 
 

--------------------------------------------------------------------------------

 



(e)           Obligations Binding.  Its obligations under this Amendment
constitute its legal, valid and binding obligations, enforceable in accordance
with its respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).


3.           Miscellaneous.


(a)           Entire Agreement.  The Amendment and the Agreement constitute the
entire agreement and understanding of the parties with respect to its subject
matter and supersedes all oral communication and prior writings (except as other
wise provided herein) with respect thereto.


(b)           Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if
signatures thereto and hereto were upon the same instrument.


(c)           Headings.  The headings used in this Amendment are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.


(d)           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York (without reference to
choice of law doctrine).


(e)           Terms. Terms used in this Amendment, unless otherwise defined
herein, shall have the meanings ascribed to them in the Agreement.

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers or authorized representatives as of the day and year
first above written.


BROWN BROTHERS HARRIMAN & CO.
UNITED STATES COMMODITY FUNDS LLC
   
By:        /s/ James R. Kent
By:        /s/ Howard Mah
Name:  James R. Kent
Name:   Howard Mah
Title:    Managing Director
Title:     Management Director
Date:    October 29, 2008
Date:     October 31, 2008




 
UNITED STATES GASOLINE FUND, LP
 
By:  United States Commodity Funds
 
    LLC, as General Partner
         
By:        /s/ Howard Mah
 
Name:   Howard Mah
 
Title:     Management Director
 
Date:     October 31, 2008

 
 
3

--------------------------------------------------------------------------------

 
